                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

RONALD VINCENT WILLIAMS, # 239426,               )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )
                                                 )
                                                   CIVIL ACTION NO. 18-00280-JB-MU
COASTAL ALABAMA COMMUNITY COLLEGE,               )
et al.,                                          )
                                                 )
                      Defendants.                )

                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and a de novo determination of those portions of the Report and Recommendation to which

objection is made, the Report and Recommendation of the Magistrate Judge made under 28 U.S.C.

§ 636(b)(1)(B) is ADOPTED as the opinion of this Court. It is ORDERED that this action be and is

hereby DISMISSED with prejudice as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       DONE and ORDERED this 10th day of October, 2019.


                                             /s/ JEFFREY U. BEAVERSTOCK
                                             UNITED STATES DISTRICT JUDGE
